DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim interpretation related to 35 U.S.C. 112(f) regarding to claims 1 and 2 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (hereinafter Nguyen) US 20180129276 in view of Lou et al. (Lou) US Pub. No.: 2019/0132593 and Maiti et al. (Maiti) US 2019/0026295, Inoue et al. (Inoue) US 2017/0300141
In regard to claim 1, Nguyen disclose A data collection checking device of an industrial machine, the data collection checking device checking a data collection status when data of the industrial machine are being collected in a data collecting device, the data collection checking device comprising a processor, the processor being configured to: (Fig. 1, [0006] processor  [0042] [0066] [0069]-[0071] [0074] [0138]-[0142]-[0147] [0155] [0173] [0211]-[0215] IMC 108 of a device (system) , obtain data from the device and stored in the data store 114, for example, and analysis the information obtained and identifying the relevant, useful information (conditions, level, etc. for example) related to the device) 
display a first object indicating the data collecting device and a second object indicating the industrial machine on a display; (Fig. 7, 8, [0179]-[0183] [0211]-[0215] displaying visual indicators representing components (devices, nodes,) devices of the system is displayed, [0038] [0059]-[0060] a display screen) 
acquire correlation information of data collection between the data collecting device and the industrial machine; ([0040] [0076] [0080] [0086] [0099] [0104] [0188] etc. obtain customized information from the sensor information between devices and obtain information related to conditions)
determine operation of an operator with respect to the first object indicating the data collecting device or the second object indicating the industrial machine displayed on the display, (Fig. 8 [0211] [0223]-[0226] receive instruction from the user and determine the operation of the device, for example, ) and identifies the data collecting device or the industrial machine selected by the operator; (Fig. 5, 8, [0136][0140] [0173][0211][0223]-[0226] identify the devices selected by the operator)  and wherein
the acquired correlation information includes an amount of data collection, ([0177][0197][0268] etc.  the sensor data related to conditions, parameters, etc. parameters associated with devices. etc.) and the processor displays, on the display,the third or the fourth object indicating the correlation in a distinguishable manner in accordance with the amount of data collection, (Fig. 5, Fig. 7 [0140][0177]-[0185] [0197]-[0201] [0268] for example, displaying using different colors to indicate different conditions of the device based on the data obtained) 
But Nguyen fail to explicitly disclose “display, on the display, a third object indicating correlation between the identified data collecting device and a correlated industrial machine on a basis of the correlation information       acquired by the processor in response to the operator’s operation to the first object, or a fourth object indicating correlation between the identified industrial machine and a correlated data collecting device on a basis of the correlation information acquired by the processor in response to the operator’s operation to the second object,”
Inoue disclose display, on the display, a third object indicating correlation between the identified data collecting device and a correlated industrial machine
 on a basis of the correlation information acquired by the processor in response to the 
operator’s operation to the first object, or a fourth object indicating correlation between   the identified industrial machine and a correlated data collecting device on a basis of the correlation information acquired by the processor in response to the operator’s 
operation to the second object, (Fig. 2 and Fig. 3, [0037]-[0050] 3013 is displayed indicating the association between the touched button 3015 (control device 300) and 100a1 (electronic device 100)  based on the information transmitted and in response to the use’s touch on button, please further define the how the correlation is displayed or what is the correlation information acquired to help move forward the prosecution) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Inoue’s feedback providing method into Nguyen’s invention as they are related to the same field endeavor of information displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Inoue’s feedback providing would help to provide more display information to Nguyen’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing and displaying feedback would help to provide more user desired information. 
But Nguyen and Inoue fail to explicitly disclose “and the amount of data collection is calculated on a basis of an upper limit of communication amount per time.”
Lou disclose and the amount of data collection is calculated on a basis of an upper limit of communication amount per time and a percentage of a resource used in the industrial machine. ([0020]-[0028] [0038] [0039]based on a upper limit of data transmission bandwidth per second and resource used, an amount of data collected is determined)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lou’s information gathering into Inoue and Nguyen’s invention as they are related to the same field endeavor of information displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lou’s information gathering based on bandwidth would help to provide more condition to gather information to Inoue and Nguyen’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that gathering information based on conditions would help to tailor the system to provide more user desired information. 
But Nguyen and Lou, Inoue fail to disclose the amount of data collection is calculated on a basis of a percentage of a resource used in the industrial machine.”
Maiti disclose the amount of data collection is calculated on a basis of a percentage of a resource used in the industrial machine. ([0019][0042] [0056]-[0059][0072]-[0075] the certain data or statistics are collected based on CPU utilization metric, 25%, 50%, 75%, etc. for example, satisfies the defined filters and configuration)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Maiti’s information gathering based on the resource used into Inoue, Lou and Nguyen’s invention as they are related to the same field endeavor of information displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Maiti’s information gathering based on the resource used would help to provide more conditions to gather information to Inoue, Lou and Nguyen’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that gathering information based on conditions would help to tailor the system to provide more user desired information. 
In regard to claim 2, Nguyen disclose A data collection checking device of an industrial machine, the data collection checking device checking a data collection 19P00211US0 (FANF-727US)27status when data of the industrial machine are being collected in a data collecting device, the data collection checking device comprising a processor, the processor being configured to: (Fig. 1, [0042] [0066] [0069]-[0071] [0074] [0138]-[0142]-[0147] [0155] [0173] [0211]-[0215] IMC 108 of a device, obtain data from the device and stored in the data store 114, for example, and analysis the information obtained and identifying the relevant, useful information (conditions, level, etc. for example) related to the device) 
display, on a display, ([0038] [0059]-[0060] a display screen),  augmented reality in which virtual reality is superimposed on the real world, ([0040] [0060] [0066] [0069] [0139] [0141] etc. AR is displayed and overlay the AR/VR information on the real environment on the display) displaying a first object indicating the data collecting device or a second object indicating the industrial machine, and display the other of the data collecting device and the industrial machine in the real world; (Fig. 7, 8, [0179]-[0183] [0211]-[0215] displaying visual indicators representing components (devices, nodes,) devices of the system is displayed) 
acquire correlation information of data collection between the data collecting device and the industrial machine; ([0040] [0076] [0080] [0086] [0099] [0104] [0188] etc. obtain customized information from the sensor information between devices and obtain information related to conditions)
determine operation of an operator with respect to the first object indicating the data collecting device or the industrial machine displayed on the display, (Fig. 8 [0211] [0223]-[0226] receive instruction from the user and determine the operation of the device, for example, ) and identifies the data collecting device or the industrial machine selected by the operator; (Fig. 5, 8, [0136][0140] [0173][0211][0223]-[0226] identify the devices selected by the operator) and wherein
the acquired correlation information includes an amount of data collection, ([0177][0197][0268] etc.  the sensor data related to conditions, parameters, etc. parameters associated with devices. etc.) the processor displays, on the display, the third or fourth object indicating the correlation in a distinguishable manner in accordance with the amount of data collection, (Fig. 5, Fig. 7 [0140][0177]-[0185] [0197]-[0201] [0268] for example, displaying using different colors to indicate different conditions of the device based on the data obtained) 
But Nguyen fail to explicitly disclose “display, on the display, a third object indicating correlation between the identified data collecting device and a correlated industrial machine on a basis of the correlation information       acquired by the processor in response to the operator’s operation to the first object, or a fourth object indicating correlation between the identified industrial machine and a correlated data collecting device on a basis of the correlation information acquired by the processor in response to the operator’s operation to the second object,”
Inoue disclose display, on the display, a third object indicating correlation between the identified data collecting device and a correlated industrial machine
 on a basis of the correlation information acquired by the processor in response to the 
operator’s operation to the first object, or a fourth object indicating correlation between   the identified industrial machine and a correlated data collecting device on a basis of the correlation information acquired by the processor in response to the operator’s 
operation to the second object, (Fig. 2 and Fig. 3, [0037]-[0050] 3013 is displayed indicating the association between the touched button 3015 (control device 300) and 100a1 (electronic device 100)  based on the information transmitted and in response to the use’s touch on button, please further define the how the correlation is displayed or what is the correlation information acquired to help move forward the prosecution) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Inoue’s feedback providing method into Nguyen’s invention as they are related to the same field endeavor of information displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Inoue’s feedback providing would help to provide more display information to Nguyen’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing and displaying feedback would help to provide more user desired information. 
But Nguyen and Inoue fail to explicitly disclose “and the amount of data collection is calculated on a basis of an upper limit of communication amount per time.”
Lou disclose and the amount of data collection is calculated on a basis of an upper limit of communication amount per time and a percentage of a resource used in the industrial machine. ([0020]-[0028] [0038] [0039]based on a upper limit of data transmission bandwidth per second, an amount of data collected is determined)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lou’s information gathering into Inoue and Nguyen’s invention as they are related to the same field endeavor of information displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lou’s information gathering based on bandwidth would help to provide more condition to gather information to Inoue and Nguyen’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that gathering information based on conditions would help to tailor the system to provide more user desired information. 
But Nguyen and Lou, Inoue fail to disclose the amount of data collection is calculated on a basis of a percentage of a resource used in the industrial machine.”
Maiti disclose the amount of data collection is calculated on a basis of a percentage of a resource used in the industrial machine. ([0019][0042] [0056]-[0059][0072]-[0075] the certain data or statistics are collected based on CPU utilization metric, 25%, 50%, 75%, etc. for example, satisfies the defined filters and configuration)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Maiti’s information gathering based on the resource used into Inoue, Lou and Nguyen’s invention as they are related to the same field endeavor of information displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Maiti’s information gathering based on the resource used would help to provide more conditions to gather information to Inoue, Lou and Nguyen’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that gathering information based on conditions would help to tailor the system to provide more user desired information. 
In regard to claim 4, Nguyen, Lou and Maiti, Inoue disclose The data collection checking device of the industrial machine according to claim 1, the rejection is incorporated herein.
Nguyen disclose wherein the third or the fourth object indicating the correlation is a correlation line, and the correlation line is branched for each data of the industrial machine.  (Fig. 6-8, Fig. 5, for example, [0092] [0105] [0112] [0145] [0148] [0179] [0202] [0213] [0363] displaying connecting wire (with arrow indicator pointing to the next part) between the devices, connecting wire can be used to represent connections between the devices based on the corresponding information obtained, such as lines displayed at Fig. 5, and Fig. 6 are branched out to different devices or components based on the data obtained)  
In regard to claim 5, Nguyen, Lou and Maiti, Inoue disclose The data collection checking device of the industrial machine according to claim 2, the rejection is incorporated herein.
Nguyen disclose wherein, in a case in which a correlated industrial machine or data collecting device in the real world falls outside a display area of the display, ([0045] [0060][0066] [0256] the component or device, etc. is outside of the field of the view of the user and outside the display accordingly ) the processor, displays , a fifth object indicating a direction in which the correlated industrial machine or data collecting device in the real world is located. (Fig. 9, [0045][0060][0066] [0105] [0266] [0267] [0296]-[0297] when outside of the field of the view of the user, the displaying changed accordingly based on the change of view of the user, and with arrow indicating the next part is located, (traveling route) 952, for example) 
In regard to claim 6, Nguyen, Lou and Maiti, Inoue disclose The data collection checking device of the industrial machine according to claim 1, the rejection is incorporated herein.
Nguyen disclose wherein the processor displays, on the display, only the third or the fourth object. (Fig. 5, [0100] [0101] [0140]-[0151] [0175] displaying a unit 506 identified by the operator, for example, based on the information related to a condition, and user information, etc.) 
In regard to claim 7, Nguyen, Lou and Maiti, Inoue disclose The data collection checking device of the industrial machine according to claim 1, the rejection is incorporated herein.
Nguyen disclose wherein the processor displays, on the display, options of data collected in the data collecting device or the identified industrial machine and displays, on the display, a sixth object indicating correlation of data collection of data selected by the operator.  ([0306] [0320]-[0327]  [0331] displaying buttons, controls, parameters, etc. to representing tasks or operations based on the information obtained and adjust parameters based on the condition information obtained, for example, to change the condition and data indicator is presented on the display in real time regarding to the action, etc. ) 
In regard to claim 9, Nguyen, Lou and Maiti, Inoue disclose The data collection checking device of the industrial machine according to claim 2, the rejection is incorporated herein.
Nguyen disclose wherein the third or the fourth object indicating the correlation is a correlation line, and the correlation line is branched for each data of the industrial machine.  (Fig. 6-8, Fig. 5, for example, [0092] [0105] [0112] [0145] [0148] [0179] [0202] [0213] [0363] displaying connecting wire (with arrow indicator pointing to the next part) between the devices, connecting wire can be used to represent connections between the devices based on the corresponding information obtained, such as lines displayed at Fig. 5, and Fig. 6 are branched out to different devices or components based on the data obtained)
In regard to claim 10, Nguyen, Lou and Maiti, Inoue disclose The data collection checking device of the industrial machine according to claim 2, the rejection is incorporated herein.
Nguyen disclose wherein the processor displays, on the display, options of data collected in the data collecting device or the identified industrial machine 19P00211US0 (FANF-727US)30, and displays, on the display, a sixth object indicating correlation of data collection of data selected by the operator.  ([0306] [0320]-[0327]  [0331] displaying buttons, controls, parameters, etc. to representing tasks or operations based on the information obtained and adjust parameters based on the condition information obtained, for example, to change the condition and data indicator is presented on the display in real time regarding to the action, etc. ) 
In regarding to claim 11, Nguyen, Lou and Maiti, Inoue disclose The data collection checking device of the industrial machine according to claim 1, the rejection is incorporated herein.
Nguyen disclose wherein the correlation information of data collection includes communication status. ([0040]-[0043] sensor information related to conditions detected and obtained) 
But Nguyen and Maiti, Inoue fail to explicitly disclose “that includes data length.”
Lou disclose that includes at least one of data length and amount of data collection. ([0020]-[0028] [0038] [0039]based on a upper limit of data transmission bandwidth per second, an amount of data collected is determined and for example, the amount of data is 5Gbps or 5G which can represent the data length)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lou’s information gathering into Inoue, Maiti and Nguyen’s invention as they are related to the same field endeavor of information displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lou’s information gathering based on bandwidth would help to provide more condition to gather information to Inoue, Maiti and Nguyen’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that gathering information based on conditions would help to tailor the system to provide more user desired information. 
In regard to claim 12, claim 12 is a data collection checking device of the industrial machine claims corresponding to the data collection checking device of the industrial machine claim 11, above and, therefore, are rejected for the same reasons set forth in the rejections of claim 11.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (hereinafter Nguyen) US 20180129276 in view of Lou et al. (Lou) US Pub. No.: 2019/0132593  and Maiti et al. (Maiti) US 2019/0026295, Inoue et al. (Inoue) US 2017/0300141 as applied to claim 1, further in view of Lu et al. (Lu) US 2017/0171035
In regarding to claim 13, Nguyen, Lou and Maiti, Inoue disclose The data collection checking device of the industrial machine according to claim 1, the rejection is incorporated herein.
But Nguyen, Lou and Mait, Inoue fail to explicitly disclose “wherein the processor displays the third or fourth object only after selection of the data collecting device or the industrial machine.”
Lu disclose wherein the processor displays the third or fourth object only after selection of the data collecting device or the industrial machine. (Fig. 4, 5, [0019]-[0021] after the user selects to connect the 2 devices, indicator 220 is displayed on the user interface) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lu’s indication of relationship between the devices into Inoue, Lou, Maiti and Nguyen’s invention as they are related to the same field endeavor of information displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lu’s indication of relationship between the devices would help to provide more network information into Inoue, Lou, Maiti and Nguyen’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying relationship information would help to visualize the system on the user interface and therefore to improve the user experience using the device.
In regarding to claim 15, Nguyen, Lou and Maiti, Inoue disclose The data collection checking device of the industrial machine according to claim 1, the rejection is incorporated herein.
But Nguyen, Lou and Maiti, Inoue fail to explicitly disclose “wherein the display displays a plurality of data collecting devices and a plurality of industrial machines, the correlation information of data collection is acquired for the plurality of data collecting devices and the plurality of industrial machines, the operator selects one of the plurality of data collecting devices or one of the plurality of industrial machines, and after the operator selection at least one third object indicating correlation between the selected one of the plurality of data collecting devices and at least one correlated industrial machine among the plurality of industrial machines or at least one fourth object indicating correlation between the selected one of the plurality of industrial machines and at least one correlated data collecting device among the plurality of data collecting devices is displayed on the display.”
Lu disclose wherein the display displays a plurality of data collecting devices and a plurality of industrial machines, the correlation information of data collection is acquired for the plurality of data collecting devices and the plurality of industrial machines, the operator selects one of the plurality of data collecting devices or one of the plurality of industrial machines, and after the operator selection at least one third object indicating correlation between the selected one of the plurality of data collecting devices and at least one correlated industrial machine among the plurality of industrial machines or at least one fourth object indicating correlation between the selected one of the plurality of industrial machines and at least one correlated data collecting device among the plurality of data collecting devices is displayed on the display. (Fig. 4, 5, [0019]-[0021] after the user selects to connect the devices, indicator 220 and the like are displayed on the user interface) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lu’s indication of relationship between the devices into Inoue, Lou, Maiti and Nguyen’s invention as they are related to the same field endeavor of information displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lu’s indication of relationship between the devices would help to provide more network information into Inoue, Lou, Maiti and Nguyen’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying relationship information would help to visualize the system on the user interface and therefore to improve the user experience using the device.
In regard to claims 14 and 16, claims 14 and 16 are the data collection checking device of the industrial machine claims corresponding to the data collection checking device of the industrial machine claims 13, 15 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 13 and 15.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (hereinafter Nguyen) US 20180129276 in view of Lou et al. (Lou) US Pub. No.: 2019/0132593  and Maiti et al. (Maiti) US 2019/0026295, Inoue et al. (Inoue) US 2017/0300141 as applied to claim 1, further in view of Schwer et al. (Schwer) US 10878241B2
In regard to claim 17, Nguyen, Lou and Maiti, Inoue disclose The data collection checking device of the industrial machine according to claim 1, the rejection is incorporated herein.
But Nguyen, Lou and Maiti, Inoue fail to explicitly disclose “wherein the data collecting device collects the data of the industrial machine from a sensor provided to the industrial machine via a network.”
Schwer disclose wherein the data collecting device collects the data of the industrial machine from a sensor provided to the industrial machine via a network. (Fig.1-2, col. 3, line 35-48, col. 4, line 12-60, col. 5, line 5-40 sensor connected through the network)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Schwer’s providing network sensor information into Inoue, Lou, Maiti and Nguyen’s invention as they are related to the same field endeavor of information displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Schwer’s network sensor information would help to provide more sensing information into Inoue, Lou, Maiti and Nguyen’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing network sensor information would help to visualize the system on the user interface and therefore to improve the user experience using the device.
In regard to claim 18, claim 18 is a data collection checking device of the industrial machine claims corresponding to the data collection checking device of the industrial machine claim 17, above and, therefore, are rejected for the same reasons set forth in the rejections of claim 17.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-9, 11-16 filed on 4/22/2022 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20190339688 A1	 2019-11-07		 Cella et al.
METHODS AND SYSTEMS FOR DATA COLLECTION, LEARNING, AND STREAMING OF MACHINE SIGNALS FOR ANALYTICS AND MAINTENANCE USING THE INDUSTRIAL INTERNET OF THINGS
Cella et al. disclose a method generally includes detecting an operating characteristic of an industrial machine using one or more sensors of a mobile data collector; transmitting data indicative of the operating characteristic to a server over a network; using intelligent systems associated with the server to process the operating characteristic against pre-recorded data for the industrial machine. The method also includes identifying, as a condition of the industrial machine, a characteristic indicated by the pre-recorded data for the industrial machine within the knowledge base; determining a severity of the condition, the severity representing an impact of the condition on the industrial machine; predicting a maintenance action to perform against the industrial machine based on the severity of the condition; and storing a transaction record of the predicted maintenance action within a ledger of service activity associated with the industrial machine… see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143

/XUYANG XIA/Primary Examiner, Art Unit 2143